Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.693 Filed 01/27/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

BRUCE EDWARD SMITH, JR.,

      Petitioner,                             Case No. 2:20-CV-10344
v.
                                              Paul D. Borman
ROBERT VASHAW,                                United States District Judge

     Respondent.
_____________________________________/

 OPINION AND ORDER (1) DENYING THE PETITION FOR A WRIT OF
 HABEAS CORPUS (ECF No. 1), (2) DENYING AS MOOT THE MOTION
     FOR DOCUMENTS (ECF No. 7), (3) DECLINING TO ISSUE A
  CERTIFICATE OF APPEALABILITY, AND (4) DENYING LEAVE TO
                APPEAL IN FORMA PAUPERIS

      Bruce Edward Smith, Jr., (“Petitioner”), confined at the St. Louis

Correctional Facility in St. Louis, Michigan, filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254, challenging his convictions for first-degree

premeditated murder, Mich. Comp. Laws § 750.316, second-degree arson, Mich.

Comp. Laws § 750.73(1), felon in possession of a firearm, Mich. Comp. Laws §

750.224f, and possession of a firearm in the commission of a felony, Mich. Comp.

Laws § 750.227b. (ECF No. 1, Petition.) For the reasons that follow, the petition

for a writ of habeas corpus is DENIED WITH PREJUDICE.




                                          1
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.694 Filed 01/27/21 Page 2 of 18




I. BACKGROUND

      Petitioner was convicted following a bench trial in the Wayne County

Circuit Court. This Court recites verbatim the relevant facts relied upon by the

Michigan Court of Appeals, which are presumed correct on habeas review

pursuant to 28 U.S.C. § 2254(e)(1). See Wagner v. Smith, 581 F.3d 410, 413 (6th

Cir. 2009):

      Defendant’s convictions arise from the shooting of Anthony Michael
      and subsequent acts of arson designed to cover up the crime. That
      evening, defendant and his housemate, Marcia Powell, drank alcohol
      and smoked marijuana with Michael and an unidentified woman. At
      some point, Powell retired to her first-floor bedroom and the
      unidentified woman went upstairs to defendant’s bedroom. Shortly
      thereafter, Powell heard Michael talking loudly, followed by four
      gunshots coming from the dining room. After hearing “a bunch of
      runnin’ around, stumbling,” Powell heard three more gunshots. When
      Powell came out, she observed Michael lying on the dining room floor
      with multiple gunshot wounds to his head and neck. Michael was still
      breathing. Defendant was also in the dining room, gathering drugs that
      he and Anthony “were selling” and placing them into a bag. Powell
      asserted that no one else could have entered the home before the
      shooting as the front door was blocked with a two-by-four and she
      would have heard it being removed to allow someone entry.

      Powell and the unidentified woman left together through the house’s
      front door. As the women left, Powell saw defendant reenter the home
      with a bottle of charcoal lighter fluid. The fire investigator testified that
      the fire originated near Michael’s body in the dining room and was
      started with charcoal lighter fluid. Michael’s cause of death, however,
      was four gunshot wounds. Approximately a week after Michael’s
      murder, his girlfriend, Keisha Mays, received a call from a man who
      did not identify himself, but whose voice she recognized as defendant’s.
      The caller apologized but indicated that he would not turn himself in.
      Three days later, someone placed Michael’s cell phone in Mays’s
      mailbox. Mays noticed a truck driven by defendant on the night of the
                                           2
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.695 Filed 01/27/21 Page 3 of 18




         murder parked four houses away, and defendant’s brother was in the
         driver’s seat.

People v. Smith, No. 342889, 2019 WL 1644990, at*1 (Mich. Ct. App. Apr. 16,

2019), lv. den., 504 Mich. 997, 934 N.W.2d 241 (2019).

         Petitioner seeks a writ of habeas corpus on the following ground:

         The Michigan Court of Appeals unreasonably applied clearly
         established federal law as determined by the Supreme Court of the
         United States in Virginia v. Jackson, 443 U.S. 307; 99 S. Ct. 2781; 61
         L. Ed. 2nd 560 (1979), where the evidence was insufficient to convict
         the petitioner, consisting of speculation, conjecture, suspicion, and not
         to [sic] sufficient evidence as required by Jackson v. Virginia, in
         violation of the due process clause of the Fourteenth (14th) Amendment
         to the United States Constitution.

(ECF No. 1, Petition, PageID.7.)

II. STANDARD OF REVIEW

         28 U.S.C. § 2254(d), as amended by The Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), imposes the following standard of review for habeas

cases:

         An application for a writ of habeas corpus on behalf of a person in
         custody pursuant to the judgment of a State court shall not be granted
         with respect to any claim that was adjudicated on the merits in State
         court proceedings unless the adjudication of the claim–

                        (1) resulted in a decision that was contrary to, or
                            involved an unreasonable application of, clearly
                            established Federal law, as determined by the
                            Supreme Court of the United States; or

                        (2) resulted in a decision that was based on an
                            unreasonable determination of the facts in light of
                                            3
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.696 Filed 01/27/21 Page 4 of 18




                          the evidence presented in the State court
                          proceeding.

      A decision of a state court is “contrary to” clearly established federal law if

the state court arrives at a conclusion opposite to that reached by the Supreme

Court on a question of law or if the state court decides a case differently than the

Supreme Court has on a set of materially indistinguishable facts. Williams v.

Taylor, 529 U.S. 362, 405-06 (2000). An “unreasonable application” occurs when

“a state court decision unreasonably applies the law of [the Supreme Court] to the

facts of a prisoner’s case.” Id. at 409. A federal habeas court may not “issue the

writ simply because that court concludes in its independent judgment that the

relevant state-court decision applied clearly established federal law erroneously or

incorrectly.” Id. at 410-11. “[A] state court’s determination that a claim lacks

merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S.

86, 101 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

III. DISCUSSION

      A. The insufficiency of evidence claim.

      Petitioner contends that there was insufficient evidence to convict him of the

crimes. He argues that insufficient evidence was presented at trial to establish his

identity as the murderer, so as to support his convictions. Petitioner also appears to



                                          4
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.697 Filed 01/27/21 Page 5 of 18




argue that there was insufficient evidence of premeditation and deliberation to

sustain his first-degree murder conviction.

      As an initial matter, Respondent in the heading of their answer states that

Petitioner has not exhausted his new theory of the insufficiency of evidence,

precluding relief.

      A claim may be considered “fairly presented” only if the petitioner asserted

both the factual and legal basis for his claim in the state courts. McMeans v.

Brigano, 228 F.3d 674, 681 (6th Cir. 2000). The doctrine of exhaustion mandates

that the same claim under the same theory be presented to the state courts before it

can be raised in a federal habeas petition. Wong v. Money, 142 F.3d 313, 322 (6th

Cir. 1998). “Even the same claim, if raised on different grounds, is not exhausted

for the purpose of federal habeas review.” Rayner v. Mills, 685 F.3d 631, 643 (6th

Cir. 2012). “[I]nsufficiency of the evidence is too broad and malleable an

objection” to hold that challenging the sufficiency of the evidence on one theory in

the state courts is enough to preserve for federal habeas review a challenge to the

sufficiency of evidence on a factually and legally distinct theory never fairly

presented to the state courts. See Johnson v. Alabama, 256 F.3d 1156, 1170 (11th

Cir. 2001).

      Contrary to Respondent’s blanket assertion, Petitioner did raise all of his

sufficiency of evidence claims in the state courts. Petitioner’s appellate counsel

                                          5
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.698 Filed 01/27/21 Page 6 of 18




challenged the sufficiency of evidence of premeditation and deliberation to support

the first-degree murder conviction in the appeal brief that counsel filed with the

Michigan Court of Appeals. (ECF No. 10-14, PageID.507-30). Petitioner raised a

challenge to the sufficiency of evidence to support his identity as the perpetrator

and a claim that the judge ignored inconsistencies between Ms. Powell’s trial

testimony and her earlier police statements in a pro per supplemental brief on

appeal that he filed with the Michigan Court of Appeals. (Id., PageID.536-59).1

More importantly, the Michigan Court of Appeals addressed and denied all of

Petitioner’s claims. It appears that Petitioner’s claims have been properly

exhausted.

      It is beyond question that “the Due Process Clause protects the accused

against conviction except upon proof beyond a reasonable doubt of every fact

necessary to constitute the crime with which he is charged.” In Re Winship, 397

U.S. 358, 364 (1970). But the crucial question on review of the sufficiency of the

evidence to support a criminal conviction is, “whether the record evidence could

reasonably support a finding of guilt beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 318 (1979). A court need not “ask itself whether it


1
 Standard 4 of Administrative Order 2004-6, 471 Mich. cii (2004), “explicitly
provides that a pro se brief may be filed within 84 days of the filing of the brief by
the appellant’s counsel, and may be filed with accompanying motions.” Ware v.
Harry, 636 F. Supp. 2d 574, 594, n. 6 (E.D. Mich. 2008).

                                          6
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.699 Filed 01/27/21 Page 7 of 18




believes that the evidence at the trial established guilt beyond a reasonable doubt.”

Instead, the relevant question is whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Id. at 318-19 (internal

citation and footnote omitted) (emphasis in the original). The Jackson standard

applies to bench trials, as well as to jury trials. See e.g. U.S. v. Bronzino, 598 F.3d

276, 278 (6th Cir. 2010).

      When considering a challenge to the sufficiency of the evidence to convict,

the reviewing court must give circumstantial evidence the same weight as direct

evidence. See United States v. Farley, 2 F.3d 645, 650 (6th Cir. 1993).

“Circumstantial evidence alone is sufficient to sustain a conviction and such

evidence need not remove every reasonable hypothesis except that of guilt.”

United States v. Kelley, 461 F.3d 817, 825 (6th Cir. 2006) (internal quotation

omitted); see also Saxton v. Sheets, 547 F.3d 597, 606 (6th Cir. 2008) (“A

conviction may be sustained based on nothing more than circumstantial

evidence.”). Moreover, “[c]ircumstantial evidence is not only sufficient, but may

also be more certain, satisfying and persuasive than direct evidence.” Desert

Palace, Inc. v. Costa, 539 U.S. 90, 100 (2003) (quoting Rogers v. Missouri Pacific

R. Co., 352 U.S. 500, 508 n.17 (1957)); see also Holland v. United States, 348 U.S.

121, 140 (1954) (circumstantial evidence is “intrinsically no different from

                                           7
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.700 Filed 01/27/21 Page 8 of 18




testimonial evidence,” and “[i]f the jury is convinced beyond a reasonable doubt,

we can require no more”); Harrington, 562 U.S. at 113 (“sufficient conventional

circumstantial evidence” supported the verdict).

      A federal habeas court cannot overturn a state court decision that rejects a

sufficiency of the evidence claim simply because the federal court disagrees with

the state court’s resolution of that claim. A federal court may grant habeas relief

only if the state court decision was an objectively unreasonable application of the

Jackson standard. See Cavazos v. Smith, 565 U.S. 1, 2 (2011). “Because rational

people can sometimes disagree, the inevitable consequence of this settled law is

that judges will sometimes encounter convictions that they believe to be mistaken,

but that they must nonetheless uphold.” Id. For a federal habeas court reviewing a

state court conviction, “the only question under Jackson is whether that finding

was so insupportable as to fall below the threshold of bare rationality.” Coleman v.

Johnson, 566 U.S. 650, 656 (2012). A state court’s determination that the

evidence does not fall below that threshold is entitled to “considerable deference

under [the] AEDPA.” Id.

      Finally, on habeas review, a federal court does not reweigh the evidence or

redetermine the credibility of the witnesses whose demeanor was observed at trial.

Marshall v. Lonberger, 459 U.S. 422, 434 (1983). It is the province of the

factfinder to weigh the probative value of the evidence and resolve any conflicts in

                                          8
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.701 Filed 01/27/21 Page 9 of 18




testimony. Neal v. Morris, 972 F.2d 675, 679 (6th Cir. 1992). A habeas court

therefore must defer to the fact finder for its assessment of the credibility of

witnesses. Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003); see also

Butzman v. U.S., 205 F.2d 343, 349 (6th Cir. 1953) (in a bench trial, credibility of

witnesses is a question for trial judge).

      Petitioner’s primary argument is that there was insufficient evidence

presented at trial to establish his identity as the perpetrator.

      Under Michigan law, “[T]he identity of a defendant as the perpetrator of the

crimes charged is an element of the offense and must be proved beyond a

reasonable doubt.” Byrd v. Tessmer, 82 F. App’x 147, 150 (6th Cir. 2003) (citing

People v. Turrell, 25 Mich. App. 646, 181 N.W.2d 655, 656 (1970)).

      The Michigan Court of Appeals rejected Petitioner’s claim as follows:

      There was adequate circumstantial evidence from which the court could
      determine that defendant was the shooter. Powell and the unidentified
      woman had both left the living area of the home to go to bed, leaving
      defendant and Michael alone. Powell’s bedroom was near the front door
      and she heard no one else enter. Immediately after the shooting, Powell
      found defendant alone with Michael’s body. And Powell testified that
      defendant owned a gun to which he had easy access that evening.

People v. Smith, 2019 WL 1644990, at *2.

      The Michigan Court of Appeals’ decision was reasonable, precluding habeas

relief. Identity of a defendant can be inferred through circumstantial evidence. See

Dell v. Straub, 194 F. Supp. 2d 629, 648 (E.D. Mich. 2002). Ms. Powell testified

                                            9
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.702 Filed 01/27/21 Page 10 of 18




 that she and petitioner had been drinking alcohol and smoking marijuana with the

 victim and an unidentified woman at Petitioner’s house. Ms. Powell went to her

 first-floor bedroom and the other woman went upstairs to Petitioner’s bedroom. A

 short time later, Ms. Powell heard several gunshots, followed by sounds of running

 and stumbling, followed by more gunshots. Ms. Powell came out to the dining

 room and observed the victim lying on the floor with several gunshots. Petitioner

 was the only other person in the dining room. Ms. Powell noticed Petitioner

 gathering up drugs that he and the victim had been selling and placed them in a

 bag. Ms. Powell also testified that no other person could have entered the home

 before the shooting because the front door was blocked with a two-by-four and she

 would have heard it being removed to allow another person entry. Based on this

 circumstantial evidence alone, a reasonable trier of fact could infer that Petitioner

 was the shooter.

       Additional circumstantial evidence supported the judge’s determination that

 Petitioner was the perpetrator. When Ms. Powell and the other woman left the

 house, Powell saw Petitioner come back into the home with a bottle of charcoal

 lighter fluid. The fire investigator testified that the fire in the house started near

 the victim’s body in the dining room and was started with charcoal lighter fluid. A

 reasonable trier of fact could conclude that Petitioner started the fire with the

 lighter fluid in order to burn the body to conceal the fact that the victim had been

                                            10
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.703 Filed 01/27/21 Page 11 of 18




 shot. Petitioner’s contact with lighter fluid at the time of the shooting would

 permit a rational trier of fact to conclude that Petitioner had committed the arson

 and the murder in this case, so as to support his convictions. See Saxton v. Sheets,

 547 F.3d at 606. A defendant’s erratic and suspicious behavior in the aftermath of

 a murder is also sufficient circumstantial evidence to support a jury’s finding that

 the defendant was the perpetrator. See Johnson v. Coyle, 200 F.3d 987, 992 (6th

 Cir. 2000). Petitioner’s conduct in attempting to gather up the drugs at the time of

 the shooting and then setting the victim and the house on fire is additional

 circumstantial evidence of his guilt.

       Finally, the victim’s girlfriend, Keisha Mays, received a call a week after the

 murder from a man who did not identify himself, but whose voice she recognized

 as being Petitioner’s voice. When she asked the caller what happened, he admitted

 that he had done it and apologized but indicated that he would not turn himself in.

 Ms. Mays interpreted what Petitioner said to mean that he had killed the victim.

 (ECF No. 10-8, PageID.249-50).

       “[A]n admission by the accused identifying himself as the person involved

 in the (crime) is sufficient to sustain a guilty verdict when the crime itself is shown

 by independent evidence.” United States v. Opdahl, 610 F.2d 490, 494 (8th Cir.

 1979); see Johnson v. Coyle, 200 F.3d at 992 (petitioner’s identity as murderer

 supported in part by evidence that he confessed several times to murdering sister);

                                           11
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.704 Filed 01/27/21 Page 12 of 18




 Sok v. Romanowski, 619 F. Supp. 2d 334, 351 (W.D. Mich. 2008) (evidence

 sufficient to establish petitioner’s identity as armed robber where his admissions

 placed him at the location of the crime); Hatchett v. Withrow, 185 F. Supp. 2d 753,

 759 (E.D. Mich. 2002) (petitioner’s identity as perpetrator of crime supported in

 part by his detailed confession to the crime).

       Because there were multiple pieces of evidence, including eyewitness

 testimony, to establish Petitioner’s identity as the shooter, the Michigan Court of

 Appeals did not unreasonably apply Jackson v. Virginia in rejecting Petitioner’s

 sufficiency of evidence claim. See e.g. Moreland v. Bradshaw, 699 F.3d 908, 919-

 21 (6th Cir. 2012).

       Petitioner further claims that there was insufficient evidence of

 premeditation and deliberation to sustain his first-degree murder conviction. The

 Michigan Court of Appeals rejected this claim as follows:

       Here, there was evidence that defendant and Michael were partners in
       a drug-selling operation, although there was no indication of any prior
       hostility between the men. Defendant waited until he and Michael were
       alone to commit his crime. Powell heard Michael talking loudly just
       before she heard four gunshots. There was then a lull in the action
       before Powell heard three more gunshots. The fact finder could infer
       from this evidence that defendant acted menacingly toward Michael,
       leading him to yell. Powell heard running and stumbling in between the
       two rounds of gunfire. The sounds suggest either a struggle or that
       Michael attempted to flee. The time in between the rounds of gunfire
       gave defendant ample opportunity to reconsider his actions and he
       chose to finish the job by firing an additional three shots at Michael.
       Defendant’s act of taking his and Michael’s shared drug inventory for
       himself leads to an inference that he planned the murder for financial
                                          12
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.705 Filed 01/27/21 Page 13 of 18




       benefit. And immediately returning to the home with charcoal lighter
       fluid with the intent of covering up his crime suggests preplanning.
       Defendant contends that as Powell heard only Michael speaking loudly
       before the shooting, it is likely that Michael was the aggressor.
       Defendant only shot Michael “in the heat of passion,” negating the
       element of premeditation and deliberation, he asserts. But this is only
       one possible interpretation of the evidence and the court seemingly
       rejected it. We may not interfere with that assessment.

 People v. Smith, 2019 WL 1644990, p. 2.

       To convict a defendant of first-degree murder in Michigan, the state must

 prove that a defendant’s intentional killing of another was deliberated and

 premeditated. See Scott v. Elo, 302 F.3d 598, 602 (6th Cir. 2002) (citing People v.

 Schollaert, 194 Mich. App. 158; 486 N.W.2d 312, 318 (1992)). The elements of

 premeditation and deliberation may be inferred from the circumstances

 surrounding the killing. See Johnson v. Hofbauer, 159 F. Supp. 2d 582, 596 (E.D.

 Mich. 2001) (citing People v. Anderson, 209 Mich. App. 527, 537; 531 N.W.2d

 780 (1995)). Premeditation may be established through evidence of the following

 factors:

       1. the prior relationship of the parties;
       2. the defendant’s actions before the killing;
       3. the circumstances of the killing itself; and
       4. the defendant’s conduct after the homicide.

 Cyars v. Hofbauer, 383 F.3d 485, 491 (6th Cir. 2004); Anderson, 209 Mich. App.

 at 527.




                                          13
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.706 Filed 01/27/21 Page 14 of 18




       Although the minimum time required under Michigan law to premeditate “is

 incapable of exact determination, the interval between initial thought and ultimate

 action should be long enough to afford a reasonable man time to subject the nature

 of his response to a ‘second look.’” See Williams v. Jones, 231 F. Supp. 2d 586,

 594-95 (E.D. Mich. 2002) (quoting People v. Vail, 393 Mich. 460, 469; 227

 N.W.2d 535 (1975)). “A few seconds between the antagonistic action between the

 defendant and the victim and the defendant’s decision to murder the victim may be

 sufficient to create a jury question on the issue of premeditation.” Alder v. Burt,

 240 F. Supp. 2d 651, 663 (E.D. Mich. 2003). “[A]n opportunity for a ‘second

 look’ may occur in a matter of seconds, minutes, or hours, depending upon the

 totality of the circumstances surrounding the killing.” Johnson, 159 F. Supp. 2d at

 596 (quoting People v. Berthiaume, 59 Mich. App. 451, 456 (1975)). Furthermore,

 premeditation and deliberation may be inferred from the type of weapon used and

 the location of the wounds inflicted. See People v. Berry, 198 Mich. App. 123,

 128; 497 N.W.2d 202 (1993). Use of a lethal weapon will support an inference of

 an intent to kill. Johnson, 159 F. Supp. 2d at 596 (citing People v. Turner, 62

 Mich. App. 467, 470; 233 N.W.2d 617 (1975)). Finally, premeditation and intent

 to kill may be inferred from circumstantial evidence. See DeLisle v. Rivers, 161

 F.3d 370, 389 (6th Cir. 1998).




                                           14
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.707 Filed 01/27/21 Page 15 of 18




       Ms. Powell testified that petitioner fired multiple gunshots, which would be

 sufficient to establish premeditation and deliberation. See Thomas v. McKee, 571

 F. App’x 403, 407 (6th Cir. 2014). The fact that there was a pause between the

 first set of gunshots and the second set of gunshots would permit a rational trier of

 fact to conclude that Petitioner had time to subject his actions to a second look, so

 as to support a finding that he acted with premeditation and deliberation. See

 Peoples v. Lafler, 734 F.3d 503, 518 (6th Cir. 2013). The circumstantial evidence

 suggests that the victim may have been running away from Petitioner after the first

 set of gunshots. Petitioner’s act of firing the second round of gunshots while the

 victim was attempting to run away also supports a finding of premeditation and

 deliberation. Id. Evidence that Petitioner attempted to conceal his crime by

 burning the victim’s body is further evidence of premeditation. See People v.

 Gonzalez, 468 Mich. 636, 642 (2003). Finally, the parties stipulated that Petitioner

 was arrested by the police in a hotel room in Goodlettsville, Tennessee, on March

 27, 2017, which would suggest that Petitioner fled the state after the shooting.

 (ECF No. 10-10, PageID.362). The fact that Petitioner fled the scene afterwards

 also supports a finding of premeditation. See e.g. Marsack v. Howes, 300 F. Supp.

 2d 483, 492 (E.D. Mich. 2004).

       A federal court’s review on habeas is very deferential to the state courts

 regarding sufficiency of evidence claims. This Court cannot say that the Michigan

                                           15
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.708 Filed 01/27/21 Page 16 of 18




 Court of Appeals’ rejection of Petitioner’s insufficiency of evidence claim resulted

 in a decision that was contrary to, or involved an unreasonable application of

 Jackson. Durr v. Mitchell, 487 F.3d 423, 448 (6th Cir. 2007). “While there may

 have been other possible conclusions that the [judge] could have drawn from the

 evidence, a determination of premeditation ‘beyond a reasonable doubt’ does not

 require a [judge] to find that the evidence eliminates every other reasonable theory

 except that presented by the prosecution.” Titus v. Jackson, 452 F. App’x 647, 650

 (6th Cir. 2011).

       Petitioner contends that the judge, in reaching his verdict, ignored

 inconsistencies between Ms. Powell’s trial testimony and her statements to the

 police.

       A federal court reviewing a state court conviction on habeas review that is

 “faced with a record of historical facts that supports conflicting inferences must

 presume—even if it does not affirmatively appear in the record—that the trier of

 fact resolved any such conflicts in favor of the prosecution, and must defer to that

 resolution.” Cavazos v. Smith, 565 at 7 (quoting Jackson v. Virginia, 443 U.S. at

 326). When evidence in a bench trial “consists largely of contradictory oral

 evidence, due regard must be accorded the trial court’s opportunity to judge the

 credibility of witnesses.” Bryan v. Government of Virgin Islands, 150 F. Supp. 2d

 821, 827 (D. Virgin Islands 2001). In this case, the trial court judge chose to credit

                                          16
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.709 Filed 01/27/21 Page 17 of 18




 Ms. Powell’s trial testimony. This Court must defer to the trial court’s credibility

 findings. Id. at 828. Petitioner is not entitled to relief on his claim.

        Petitioner has also filed a motion to have various documents provided to him

 at court cost so that he could prepare a reply brief. (ECF No. 7.) Petitioner has

 filed a reply brief (ECF No. 11), which this Court has reviewed. Petitioner’s

 motion to produce the documents (ECF No. 7) is denied as moot because he was

 able to file a reply brief.

        The Court denies the petition for a writ of habeas corpus. The Court will

 deny Petitioner a certificate of appealability. In order to obtain a certificate of

 appealability, a prisoner must make a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the

 applicant is required to show that reasonable jurists could debate whether, or agree

 that, the petition should have been resolved in a different manner, or that the issues

 presented were adequate to deserve encouragement to proceed further. Slack v.

 McDaniel, 529 U.S. 473, 483-84 (2000). When a district court rejects a habeas

 petitioner’s constitutional claims on the merits, the petitioner must demonstrate

 that reasonable jurists would find the district court’s assessment of the

 constitutional claims to be debatable or wrong. Id. at 484. “The district court must

 issue or deny a certificate of appealability when it enters a final order adverse to

 the applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

                                            17
Case 2:20-cv-10344-PDB-DRG ECF No. 12, PageID.710 Filed 01/27/21 Page 18 of 18




       For the reasons stated in this Opinion and Order, the Court will deny

 Petitioner a certificate of appealability because reasonable jurists would not find

 this Court’s assessment of Petitioner’s claims to be debatable or wrong. Johnson v.

 Smith, 219 F. Supp. 2d 871, 885 (E.D. Mich. 2002).

       The Court will also deny Petitioner leave to appeal in forma pauperis,

 because the appeal would be frivolous. See Fed. R. App. P. 24(a).

 IV. CONCLUSION

       Accordingly, the Court DENIES WITH PREJUDICE the petition for a writ

 of habeas corpus (ECF No. 1). The motion for documents (ECF No. 7) is

 DENIED AS MOOT. The Court further DENIES a certificate of appealability and

 leave to appeal in forma pauperis.

 SO ORDERED.

                           s/Paul D. Borman
                           PAUL D. BORMAN
                           UNITED STATES DISTRICT JUDGE

DATED: January 27, 2021




                                          18
